Citation Nr: 1200172	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO. 10-21 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES


1. Whether a valid, irrevocable election of Post-9/11 GI Bill (Chapter 33) education benefits was made.

2. Entitlement to educational benefits in excess of 3 months and 25 days under the Post-9/11 GI Bill.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1994 to October 2003.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 decision of the Educational Office at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. The Los Angeles, California, RO is currently handling the Veteran's case. The Veteran attended a hearing before the undersigned in January 2011.


FINDINGS OF FACT

1. The Veteran did not sign the completed VA Form 22-1990 in May 2009, and as a result, it cannot be considered an irrevocable election to receive Post-9/11 GI Bill education benefits.

2. As there is no irrevocable election to receive Post-9/11 GI Bill education benefits, any question of benefits available under that program is moot; there is no remaining case or controversy in this matter.


CONCLUSIONS OF LAW

1. The requirements for an irrevocable election under 38 U.S.C.A. Chapter 33 Post-9/11 GI Bill have not been met. 38 U.S.C.A. §§ 3301-24, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326, 21.9550 (2011).
2. The appeal seeking entitlement to additional educational benefits under the Post-9/11 GI Bill must be dismissed as moot. 38 U.S.C.A. §§ 7104, 7105 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). This decision is entirely favorable to the Veteran. Thus, no further discussion of the VCAA is required.

Irrevocable Election of Post-9/11 GI Bill

The Veteran previously received educational benefits under the Montgomery GI Bill (MGIB). In June 2009, the Veteran submitted VA Form 22-1990, Application for VA Benefits. Under Part II, he selected Chapter 33-Post-9/11 GI Bill. He also selected the box that read Chapter 33 Election . . . I elect to receive Chapter 33 education benefits in lieu of the education benefit checked below, effective May 1, 2009. I understand that my election is irrevocable and may not be changed." He then checked the box for Chapter 30-MGIB. The form was filled out completely but the Veteran did not certify and sign the application.

The Veteran meets the active duty service requirements for eligibility for educational assistance under 38 U.S.C.A. Chapter 33. 38 U.S.C.A. §§ 3301-24; 38 C.F.R. § 21.9550. The issue here is whether the Veteran meets the irrevocable election requirement under 38 C.F.R. § 21.9550(c)(2):

(2) An individual may make an irrevocable election to receive benefits under this Chapter by properly completing VA Form 22-1990, submitting a transfer-of-entitlement designation under this chapter to the Department of Defense, or submitting a written statement that includes the following-

(i) Identification information (including name, social security number, and address);

(ii) If applicable, an election to receive benefits under Chapter 33 in lieu of benefits under one of the applicable chapters listed in paragraph (c)(1)(i) of this section (e.g., 'I elect to receive benefits under the Post-9/11-GI Bill in lieu of benefits under the Montgomery GI Bill-Active Duty (Chapter 30) program.');

(iii) The date the individual wants the election to be effective (e.g., 'I want this election to take effect on August 1, 2009.'). An election request for an effective date prior to August 1, 2009, will automatically be effective August 1, 2009; and

(iv) An acknowledgement that the election is irrevocable (e.g., "I understand that my election is irrevocable and may not be changed."). Id.

"A specific claim in the form prescribed by the Secretary ... must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary." See also 38 C.F.R. § 3.151(a) (2011).  In a similar case before the Court of Appeals for Veterans Claims (Court), it was determined that a VA claim form that is unsigned and undated is an informal claim that generally does not serve as the basis for an effective date unless an executed and completed VA claim form is filed with VA within one year after VA notifies the claimant what is needed to complete the form. Fleshman v. Brown, 9 Vet.App. 548, 551-552 (1996), aff'd, 138 F.3d 1429 (Fed.Cir.1998); see also 38 C.F .R. § 3.155(a) (2011).  This appeal can be decided by analogy to the Fleshman decision.   

Here, the Veteran did not properly certify and sign the VA Form 22-1990 or otherwise submit a statement electing to irrevocably revoke his unused entitlement under the MGIB.  As such, no valid, irrevocable election of Post-9/11 GI Bill (Chapter 33) education benefits has been made. 

Entitlement to 3 Months and 25 Days Under Post-9/11 GI Bill

This decision finds that the Veteran has not irrevocably elected education benefits under the Post-9/11 GI Bill. As such, any question of the time he has remaining under that bill is moot. The appeal must be dismissed. 38 U.S.C.A. §§ 7104(a), 7105(d)(5).

ORDER

No valid, irrevocable election of Post-9/11 GI Bill (Chapter 33) education benefits has been made.

The appeal seeking entitlement to additional educational benefits under the Post-9/11 GI Bill is dismissed.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


